—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the petition, found a referendum petition invalid and directed its removal from the ballot. The petition is invalid because the preamble fails to comply with the statutory requirement that the voter state that his “present place of residence is truly stated opposite [his] signature” (Election Law § 6-140 [1] [a]; see, Election Law § 1-102; Town Law § 91; see generally, Matter of Graham v City Clerk of City of Ogdensburg, 104 AD2d 703; Matter of Lindley v Babylon Town Clerk, 80 AD2d 879, affd 53 NY2d 683; Heath v Town of Islip, 169 Misc 2d 382). In light of our decision, we do not reach the par*896ties’ remaining contentions. (Appeals from Order of Supreme Court, Erie County, Mahoney, J.—Election Law.) Present— Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.